      Case 2:19-cv-04047-PSG-MAA Document 13 Filed 05/09/19 Page 1 of 1 Page ID #:597




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
JIAXING SUPER LIGHTING ELECTRIC                             CASE NUMBER
APPLIANCE CO., Ltd., and OBERT, INC.,
                                                                          CV 19-4047 PA (MAAx)
                                            PLAINTIFF(S)
                             v.
MAXLITE, INC.,
                                                                 ORDER TO TRANSFER PATENT CASE
                                                                  TO THE PATENT PILOT PROGRAM
                                          DEFENDANT(S).



      IT IS HEREBY ORDERED that the above-entitled case be transferred to the Patent Pilot Program
pursuant to General Order 11-11 for all further proceedings.



           May 9, 2019
                 Date                                         United States District
                                                                            Diistrict Judge / Magistrate Judge




                                    NOTICE TO COUNSEL FROM CLERK


        This case has been reassigned to Judge       Philip S. Gutierrez                        for all further
proceedings. On all documents subsequently filed in this case, please substitute the initials           PSG
after the case number, so that the case number will read      2:19-cv-04047 PSG(MAAx)         . This is very
important because documents are routed to the assigned judge by means of these initials.




cc:      Previous Judge

CV-128 (04/14)               ORDER TO TRANSFER PATENT CASE TO THE PATENT PILOT PROGRAM
